Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 12 – 15 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160296668,  in  view  of  WO 01/66044.
Regarding claims 1 and 6, US’668 discloses bone particle compositions and particle compositions and related methods that make use of both a plurality of bone particles having a shape configured to interconnect with one another and a plurality of irregularly-shaped bone particles. Bone particle compositions and kits are provided that include a biologically-resorbable cement and a plurality of processed bone particles. A 
But  it  is  silent  about  the  exact  shape  of  the  particles and  the  material  of  the  particles  as  applicant  set  forth  in the  claims.
WO’044 discloses  a shaped particle as a  bone graft substitute and the use of such a substitute to repair, replace, augment or improve a bone deficiency(page  1,  lines  5-6).The shaped particle comprises  a center portion and at least four tapered extremities projecting from said center portion wherein said projections provide for interstitial spaces between adjacent extremities, each extremity having a base attached at said center portion, an opposite point, a length, and a circular transverse crosssectional configuration, wherein said interstitial spaces of one said particle will accept at least one extremity of an adjacent said particle to facilitate interlocking of adjacent particles in said array. In specific embodiments of the present invention the particle has at east three in a plane and the particle has six extremities. In other specific embodiments the particle of is comprised of a material selected from the group 
Thus, it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before the  effective  filing  date  of  the  instant  application  to  apply  the  shaped  particle   to  the US’668 bone particle compositions and particle compositions of  US’668,  motivated  by  the  fact  that  WO’044  discloses  that the purpose of having shaped particles is two-fold. First, the capability to interlock provides resistance to shear forces and helps to increase the stability when the graft is packed into a defect. Second, porosity needs to be maintained when the shaped particles are interlocked. It is known in the art that new bone growth can ingress into pores ranging from 100-400 microns in size. The targeted total porosity will range from 20% to 80%, which means that the array of interlocking  shaped particles of the invention will retain open spaces of 20-80% of a specific volume of an array. It is important that a graft material provide adequate porosity to allow ingrowth from the host bone. Alternatively, the material must resorb or degrade away to allow for bone replacement(page 17, line 30-page 18 line 10).
Regarding  to  claims 12-15  and  23, the  shape  of  the  shaped  particle   is  disclosed  in  pages  9, 11-13  and Figures 1-8. The change in configuration of shape of .
Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 
Applicants argue that the Examiner’s rejection fails, among other reasons, because the two citations from the Examiner are not analogous to the subject matter of the claimed invention. The compositions in both US ’668 and WO ’044 simply do not address the same problem, they do not have a same or similar final form, particularly after bone growth has been effectuated, and the problem to be solved in applicant’s specification is distinctly different from that described in either of these citations.
The  Examiner respectfully submits that US’668 discloses bone particle compositions and particle compositions and related methods that make use of both a plurality of bone particles having a shape configured to interconnect with one another and a plurality of irregularly-shaped bone particles. Bone particle compositions and kits are provided that include a biologically-resorbable cement and a plurality of processed bone particles. Thus it is read on the composite structural material.WO’044 disclose the shaped particle is used   with   a  binder. The final construct (binder plus particles) still has flexibility and pliability so that it can fill a defect completely. It is possible that plaster of Paris or a settable calcium 20 phosphate cement system may be used as a binder 
Applicants argue that in applicant’s background section, the cementitious binder is described as being usually referred to as “cement”, and is commonly Portland cement. Further, applicant describes “composite structural materials” as having an aggregate to improve the strength relative to the matrix alone. Composite structural material is concrete. This material is then used in construction projects such as building an office tower, or a bridge. The matrix and the aggregate must function to withstand the stresses and forces encountered by such structures.
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. Portland cement, improved strength, stress endurance et al.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant argues that the composite structural materials’ mechanical properties are maintained,  and the combination of aggregate particles with matrix does not diminish the composite structural material’s durability. In the example of producing a final test piece, the combination of applicant’s aggregate and matrix reveals via visual observation that there was reduced crack development after compressive and flexural strength testing, compared to traditional concrete with traditional aggregate. Further, after cutting sample cylinders horizontally to evaluate aggregate distribution, it was found that there were no significant voids about the aggregate particles.

Applicants argue that  US ’668 (paragraph 54) indicates that a goal of the bone particle compositions is to provide direct loading pathways through contacting other bone particles which are stronger than the cement matrix. Key to the composition of US ’668 is that the cement portion actually breaks down, so that the subject’s own bone tissue can fill in the spaces vacated by the cement. Compared to US ’668, there is nothing in applicant’s specification to suggest that applicant’s matrix is non-toxic to a living subject, nor that it would it not be rejected by the subject’s physiological system. The problem to be addressed in US ’668 is clearly distinct from that addressed by applicant.
 The Examiner respectfully submits that US’668 discloses a composite  structure  material. US’668 discloses bone particle compositions and particle compositions and related methods that make use of both a plurality of bone particles having a shape configured to interconnect with one another and a plurality of irregularly-shaped bone particles. Bone particle compositions and kits are provided that include a biologically-resorbable cement and a plurality of processed bone particles. A first portion of the processed bone particles in the compositions have a shape configured to interconnect with one another, while a second portion of the processed bone particles having an irregular shape( abstract). The processed bone particles of the bone graft compositions are typically combined with the cement at a concentration of about 5 percent to about 60 percent by volume of the bone particle composition ([0013]).
Applicants argue that WO ’044  has  the  properties  not  disclosed  by the  applicants  in  the  specification and  does  not  have the  properties  as  applicants  disclose  in the  specification.
 The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the  preferred  properties  and  non-disclossed  properties by the specification) are not recited in the rejected claim(s).  Although the 
Applicants argue that both US ’668 and WO ’044 is fundamentally different from applicant’s composite structural material, and does not meet either of the requirements from MPEP 2141.01(a) for analogous art. Throughout applicant’s specification, the material is described as having a loadbearing function and used in environments for constructing buildings, bridges and the like. There is absolutely no reason or suggestion for the matrix material in applicant’s composition to degrade away. The matrix material, when hardened, is actually part of the final structure and utilizes the aggregate to augment the strength-containing function of the matrix. This difference alone, even apart from the citations’ failure to be analogous art, clearly is distinct from applicant’s hard matrix. A material which is resorbable (suggesting implantation into a living subject) is in no way an obvious variation of a hard matrix.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a loadbearing function) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that WO’044 neither suggests nor teaches applicant’s relationship of aggregate legs having a diameter closest to the central hub which is less than the diameter / width of the central hub. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731